Abatement Order filed March 8, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00277-CV
                                    ____________

    WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF
          STANWICH MORTGAGE LOAN TRUST A, Appellant

                                          V.

    HUNTERS GLEN MUNICIPAL UTILITY DISTRICT AND ALDINE
             INDEPENDENT SCHOOL DISTRICT, Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-04998

                             ABATEMENT ORDER

      This is an attempted appeal from a judgment signed January 10, 2020. It
appears from the record that the judgment is not final. On February 17, 2022, we
notified the parties that the court would consider dismissal of the appeal for want
of jurisdiction unless any party filed a response by February 28, 2022,
demonstrating the trial court disposed of all parties and all claims. On February 28,
2022, appellant filed a letter requesting the court to abate the appeal and remand
this case to the trial court for finality. See Tex. R. App. P. 27.2. Appellees have not
filed a response.
      The Texas Supreme Court has advised that if an appellate court is uncertain
about the intent of an order to finally dispose of all claims and parties, it can abate
the appeal to permit clarification by the trial court. See Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 206 (Tex. 2001). Texas Rule of Appellate Procedure 27.2 provides
as follows:

      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2.

      We order the case abated and remanded to the trial court for a period of
thirty days for clarification of the finality of the judgment. A supplemental clerk’s
record containing the trial court’s clarifying order(s), if any, shall be filed with the
clerk of this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this court’s order. If the parties
do not request a hearing, the court coordinator of the trial court shall set a hearing
date and notify the parties of such date.


                                    PER CURIAM



                                            2
Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         3